      Case 1:16-cv-00406-DLH-CRH Document 145 Filed 12/31/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Vanessa Dundon, et. al.                       )
                                              )
               Plaintiffs,                    )       ORDER
                                              )
       vs.                                    )
                                              )
Kyle Kirchmeier, et. al.,                     )       Case No. 1:16-cv-406
                                              )
               Defendants.                    )


       Before the court is defendants’ Motion for Protective Order filed January 6, 2017. The court

concludes after careful review that the circumstances have substantially changed since the filing of

the motion and that there is not now sufficient justification for granting the motion. Hence, the

Motion for Protective Order (Doc. 64) is DENIED WITHOUT PREJUDICE.

       Dated this 31st day of December, 2018.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court




                                                  1
